In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00150-CV

WENDY MINCER, Appellant                   §   On Appeal from the 442nd District
                                              Court

                                          §   of Denton County (19-10500-442)
V.
                                          §   May 19, 2022

                                          §   Memorandum Opinion by Justice
BRIAN MARK SUMMERS, Appellee                  Bassel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s final decree of divorce. It is ordered that the final

decree of divorce is affirmed.

      It is further ordered that Wendy Mincer shall pay all costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel